     Case 2:16-cr-00174-MLCF-DEK Document 99 Filed 02/18/21 Page 1 of 22



                      UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF LOUISIANA



UNITED STATES OF AMERICA                                  CRIMINAL ACTION

v.                                                        NO. 16-174

SHANNON CEASAR                                            SECTION “F”


                            ORDER AND REASONS


      Before the Court is the defendant’s motion for reduction of

sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). For the reasons

that follow, the motion is DENIED.


                                Background


      Shannon Christopher Ceasar was a medical doctor who operated

a pill mill, 1 defrauded healthcare benefit programs by issuing

fraudulent prescriptions, and threatened to kill law enforcement

officers    with   the   Drug   Enforcement    Administration     when     he

suspected he was under investigation. 2         He is currently serving


1 As defined in the Factual Basis, “pill mill” is an operation in
which, under the guise of offering “substance abuse treatment” or
“pain management treatment,” then-Dr. Ceasar prescribed controlled
substances, including Oxycodone, to drug seekers and drug abusers
without a legitimate medical purpose and in exchange for a flat
cash fee.
2 Ceasar pled guilty to three counts of a superseding bill of

information charging: conspiracy to distribute and dispense
medically unnecessary drugs like oxycodone, in violation of 21
U.S.C. § 846; threatening to assault or murder federal law
                                     1
   Case 2:16-cr-00174-MLCF-DEK Document 99 Filed 02/18/21 Page 2 of 22



three   concurrent   120-month    sentences         of    imprisonment   at    FCI

Oakdale.


     The sentence imposed was below the 210-240 months advisory

guideline range calculated by the U.S. Probation Office. 3               Several

sentencing enhancements informed his advisory guideline range, but

both the government and the defendant moved for a below-guidelines

sentence for a number of reasons including Ceasar’s acceptance of

responsibility    and   history   of       myriad    health     conditions     and

substance abuse issues.      Having served approximately half of the

120-month term of imprisonment, Ceasar now asks the Court to reduce

his sentence based on health concerns exacerbated by the ongoing

COVID-19 pandemic.


                                   I.

     Courts generally “may not modify a term of imprisonment once

it has been imposed[.]” 18 U.S.C. § 3582(c). Few exceptions apply.

Since passage of the First Step Act of 2018, Pub. L. No. 115-391,

132 Stat. 5194 (2018), federal courts “may reduce the term of

imprisonment”    upon   an   inmate’s      request       and   demonstration    of

certain criteria. § 3582(c)(1)(A); see also United States v.



enforcement officers, in violation of 18 U.S.C. § 115(a)(1)(B);
and committing and attempting to commit health care fraud, in
violation of 18 U.S.C. §§ 1347(a) and 2.
3 Because the high end of the advisory guidelines range of 210-262

months exceeded the statutory maximum sentence of 20 years, the
guideline imprisonment range was 210-240 months.
                                       2
    Case 2:16-cr-00174-MLCF-DEK Document 99 Filed 02/18/21 Page 3 of 22



Chambliss, 948 F.3d 691, 692-93 (5th Cir. 2020)(As amended, §

3582(c) provides that the Court “on a motion by the BOP or by the

defendant after exhausting all BOP remedies, may reduce or modify

a term of imprisonment, probation, or supervised release after

considering the factors of 18 U.S.C. § 3553(a), if ‘extraordinary

and compelling reasons warrant such a reduction.’”). 4


     “The   First   Step    Act   and   COVID-19    have       redefined   the

compassionate release landscape.”         United States v. Jones, 980

F.3d 1098, 1100-01 (6th Cir. 2020)(“The First Step Act of 2018’s

provision   allowing   incarcerated     persons    to   file    their   own   §

3582(c)(1)(A) motions coupled with COVID-19’s pernicious presence

in federal prisons triggered a massive upswing in imprisoned

persons seeking compassionate release; 10,940 persons applied for

compassionate release in the first three months of the pandemic

alone.”). A new statutory remedy coupled with an historic pandemic

presenting unique challenges to institutional living environments

has triggered a perfect storm for interpretation conflicts in the

case literature.    The Court first considers the threshold issue of

exhaustion before turning to address the conflicts implicated in

the parties’ submissions and ultimately proceeding to consider

whether Ceasar is entitled to a sentence reduction.




4 Before 2018, only the Bureau of Prisons could request that a
court modify a prisoner’s sentence.
                                    3
   Case 2:16-cr-00174-MLCF-DEK Document 99 Filed 02/18/21 Page 4 of 22



                                  II.


                                   A.

     Respecting exhaustion, Congress allows courts to consider

requests seeking sentence reductions


     upon motion of the Director of the Bureau of Prisons, or
     upon motion of the defendant after the defendant has
     fully exhausted all administrative rights to appeal a
     failure of the Bureau of Prisons to bring a motion on
     the defendant’s behalf or the lapse of 30 days from the
     receipt of such request by the warden of the defendant’s
     facility, whichever is earlier....

§ 3582(c)(1)(A).    The statute’s requirement that an incarcerated

person seeking compassionate release must file a request with the

Bureau of Prisons before filing a motion in federal court imposes

a non-jurisdictional, “mandatory claim-processing rule” that a

“court must enforce” when “properly raised” by the Government.

See United States v. Franco, 973 F.3d 465, 468 (5th Cir. 2020),

cert. denied, 2020 WL 7132458 (U.S. 12/7/20)(emphasis added in

Franco, quoting Pierre-Paul v. Barr, 930 F.3d 684, 692 (5th Cir.

2019)). When an inmate’s request is administratively denied before

30 days have lapsed, the statute’s exhaustion requirements have

been inconsistently construed: some courts hold that, regardless

of whether the warden responds, compassionate release petitioners

must either exhaust administrative appeals or wait 30 days after

requesting relief from the warden; others hold that a compassionate

release petitioner must fully exhaust administrative appeals if


                                   4
    Case 2:16-cr-00174-MLCF-DEK Document 99 Filed 02/18/21 Page 5 of 22



the warden timely denies a request. This debate is merely academic

here, where the government embraces the Department of Justice’s

position aligned with the former interpretation, that is, that a

compassionate      release     petitioner      must    either      exhaust

administrative appeals or wait 30 days after the warden receives

request.


                                    B.


     Here, more than 30 days after petitioning the warden for

compassionate release, Ceasar filed the present motion.                As a

threshold   matter,    the   government     concedes   that   Ceasar      has

satisfied the mandatory exhaustion requirement to pursue this

motion for compassionate release. 5       Accordingly, the Court turns



5It is undisputed that Ceasar requested compassionate release from
the warden on July 2, 2020, the request was denied on July 17,
2020, and Ceasar’s July 29 administrative appeal was denied on
October 2, 2020. The government notes that Ceasar did not appeal
to the next level, BOP’s General Counsel.      That the government
nevertheless concedes that Ceasar has complied with the mandatory
exhaustion requirement indicates that the government endorses what
appears to be general DOJ policy: the exhaustion requirement is
met once 30 days have passed from the receipt of an inmate’s
request to the warden; policy that conforms with one interpretative
camp in a split of authorities. Compare United States v. Harris,
812 Fed.Appx. 106, 107 (3d Cir. 2020)(noting that the DOJ conceded
that its exhaustion argument requiring an administrative appeal of
the warden’s denial was incorrect, agreeing that the argument was
error, and concluding in a non-precedential opinion that the
statute allowed two ways to proceed to district court as long as
the inmate first made a request to the warden) and United States
v. Haney, 454 F. Supp. 3d 316, 321 (S.D.N.Y. 2020)(finding that
the “hybrid” exhaustion requirement allows incarcerated persons to
“either exhaust [administrative appeals] or wait 30 days”) with
                                    5
         Case 2:16-cr-00174-MLCF-DEK Document 99 Filed 02/18/21 Page 6 of 22



to       consider   the   merits   of   Ceasar’s   request   for   a   sentence

reduction.


                                        III.

                                         A.

          Three substantive criteria guide the Court’s discretion in

determining whether an incarcerated person has demonstrated that

a sentence reduction is warranted:


     •    “extraordinary   and  compelling   reasons   warrant  ...   a
          reduction”; 6

     •    the reduction would be “consistent with any applicable policy
          statements issued by the Sentencing Commission”; and
     •    the applicable sentencing factors in § 3553(a) support a
          reduction.




e.g., United States v. Gunn, 980 F.3d 1178, 1179 (7th Cir.
2020)(indicating, in dicta, that the statute permits courts “to
grant compassionate release on a prisoner’s own request, provided
that the prisoner first allowed the [BOP] to review the request
and make a recommendation (or it let 30 days pass in silence).”);
United States v. Martin, No. 16-70, 2021 WL 197296, at *2-3 (S.D.
Miss. Jan. 20, 2021); United States v. Rodriguez, No. 15-198, 2020
WL 5369400, at *2-3 (E.D. La. Sept. 8, 2020)(Feldman J.); United
States v. Delco, No. 09-57, 2020 WL 4569670, at *4 (E.D. La. Aug.
7, 2020)(Ashe, J.); United States v. Ellis, No. 13-286, 2020 WL
4050409, at *2 (E.D. La. July 20, 2020)(Vance, J.); United States
v. Ng Lap Seng, 459 F. Supp. 3d 527, 535-36        (S.D.N.Y. 2020)
(collecting cases). The Fifth Circuit has acknowledged the split
but has not resolved the issue. See United States v. Ward, 832
Fed.Appx. 334 (5th Cir. 2020)(unpublished, per curiam)(finding it
unnecessary to resolve the interpretation issue because Ward
failed to wait 30 days and, thus, failed to exhaust his claim under
either construction).
6 “Extraordinary and compelling reasons” is found at subsection

(i); Ceasar is ineligible for relief under subsection (ii) because
he is not “at least 70 years of age,” and he has not “served at
least 30 years in prison[.]” 18 U.S.C. § 3582(c)(1)(A)(ii).
                                         6
    Case 2:16-cr-00174-MLCF-DEK Document 99 Filed 02/18/21 Page 7 of 22



See 18 U.S.C. § 3582(c)(1)(A). 7          As the petitioner, Ceasar has the

burden to show that a sentence reduction is warranted.                         See United

States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016); United States

v. Green, 764 F.3d 1352, 1356 (11th Cir. 2014).                        Notably, and

ultimately    dispositive       here,   even    if     a   compassionate          release

petitioner    is    eligible      relief      (i.e.,       he   demonstrates         that

extraordinary       and   compelling          reasons      warrant         a     sentence

reduction), consideration of applicable § 3553(a) factors may

nevertheless persuade the Court to exercise its discretion to deny

the motion.        See Chambliss, 948 F.3d at 693-94 (affirming the

district court’s denial of motion seeking sentence reduction in

light of the § 3553(a) factors, notwithstanding the petitioner’s

terminal   disease    constituting      an     extraordinary         and       compelling

reason for a reduction).


                                        B.


     Congress      does   not    define       “extraordinary         and       compelling

reasons”   but,     rather,     delegated      that    task     to   the       Sentencing



7 Relying on the parallel language of Sections 3582(c)(1) and
(c)(2), the Sixth Circuit has determined that Dillon v. United
States, 560 U.S. 817 (2010) confirms that § 3582(c)(1)(A) calls
for a sequenced three-party inquiry, with the second step
inapplicable to prisoner motions because there is no “applicable”
policy statement to consult. See United States v. Jones, 980 F.3d
1098, 1106-07 (6th Cir. 2020)(describing § 3582(c)(1)(A)’s
phrasing as “confusing” with “oddly placed commas” and ultimately
determining that the second “applicable policy statement” portion
of the step is inapplicable to prisoner motions).
                                          7
    Case 2:16-cr-00174-MLCF-DEK Document 99 Filed 02/18/21 Page 8 of 22



Commission, which defines “extraordinary and compelling reasons”

in the advisory notes to a policy statement found at U.S.S.G. §

1B1.13.    Whether the First Step Act rendered § 1B1.13 inapplicable

(or otherwise downgraded it from binding to merely helpful) in

cases where an incarcerated person files a motion for compassionate

release such that district courts have full discretion to determine

whether      “extraordinary       and        compelling”    reasons       justify

compassionate release is fodder for debate in the case literature;

a debate that remains unresolved in the Fifth Circuit.


     U.S.S.G. § 1B1.13 -- the only potentially “applicable policy

statement”      --   implements   the    compassionate       release    statute.

“Provided [that] the defendant” is not a danger to the safety of

any person or to the community, the policy statement’s application

notes   offer    four    categories     of    extraordinary    and     compelling

reasons:     medical    conditions,     age,     family    circumstances,    and

“other” reasons -- the latter, a catchall expressly conferred to

the discretion of the Director of the Bureau of Prisons.                 See id.

cmt. n.1(A)-(D).        Notably, the policy statement (i) is expressly

constrained to motions and determinations by the Director of the

Bureau of Prisons, not prisoner motions; 8 and (ii) has not been



8See U.S.S.G. § 1B1.13 (“Upon motion of the Director of the Bureau
of Prisons...”) & cmt. n.1(D)(“As determined by the Director of
the Bureau of Prisons...”) & cmt. n.4(“[a] reduction under this
policy statement may be granted only upon a motion by the Director
of the Bureau of Prisons”).
                                        8
    Case 2:16-cr-00174-MLCF-DEK Document 99 Filed 02/18/21 Page 9 of 22



amended since the First Step Act expanded the compassionate release

remedy to prisoner-initiated motions. 9               As such, an increasingly

resounding consensus finds that the Sentencing Commission has not

yet issued a policy statement “applicable” to prisoner requests

for sentence reductions.           See, e.g., United States v. McCoy, 981

F.3d 271, 281-82, 286-87 (4th Cir. 2020)(joining the Second, Sixth,

and Seventh Circuits in holding that there currently exists no

“applicable policy statement” governing prisoner motions such that

district courts may consider any extraordinary and compelling

reason for release raised by a petitioner, including the severity

of the defendants’ sentences, coupled with the disparity between

those sentences and sentences they would receive today); United

States v. Gunn, 980 F.3d 1178, 1180-81 (7th Cir. 2020)(because the

U.S.S.G. lacks an “applicable” policy statement, “the trailing

paragraph of § 3582(c)(1)(A) does not curtail a district judge’s

discretion”     although     the   Sentencing    Commission’s       analysis   may

guide discretion); United States v. Jones, 980 F.3d 1098, 1111

(6th   Cir.    2020)(where    incarcerated      persons    seek   compassionate

release,      district   courts      “have    full     discretion     to   define

‘extraordinary     and   compelling’        without    consulting    the   policy

statement § 1B1.13.”); United States v. Brooker, 976 F.3d 228, (2d




9 And, as the Second Circuit has observed, no update is forthcoming
given that the Commission presently lacks a quorum. United States
v. Brooker, 976 F.3d 228, 234 (2d Cir. 2020).
                                        9
     Case 2:16-cr-00174-MLCF-DEK Document 99 Filed 02/18/21 Page 10 of 22



Cir. 2020)(generally holding that the First Step Act allows courts

to exercise discretion, unconstrained by U.S.S.G. § 1B1.13, to

determine what reasons are “extraordinary and compelling” and

specifically     finding      that   an    unduly     lengthy   sentence   is   a

circumstance     a    court    may    consider       in    determining   whether

extraordinary        and   compelling          reasons    justify   a    sentence

reduction). 10


       Consideration of these authorities persuasively suggests that

the “trailing paragraph” of § 3582(c)(1)(A) -- which requires that

a reduction be consistent with applicable policy statements --

does not limit the district court’s discretion because § 1B1.13 is

a policy statement not “applicable” to, much less binding on,

prisoner-initiated applications for compassionate release.                   The

Fifth Circuit has yet to weigh in on the split, other than to



10 Compare these authorities with, e.g., Rec.Doc. 95, p. 11 n.16
(“the government maintains that policy statement remains binding
and empowers defendants to seek relief from the Court as defined
in Application Note 1(A) through (C) [but that] the BOP retains
sole authority to identify other reasons beyond those set forth in
Application Note 1(A) through (C).”) and p. 12 n.17 (“the
government’s position is that the policy statement is binding”);
United States v. Aruda, 472 F. Supp. 3d 847 (D. Haw.
2020)(collecting district court cases)(determining that the
Sentencing Commission’s commentary in the application notes to
U.S.S.G. § 1B1.13 is binding interpretation of “extraordinary and
compelling” and rejecting the defendant’s proffered “freewheeling
approach to compassionate release” in favor of the Supreme Court’s
pronouncement in Stinson v. United States, 508 U.S. 36, 39 (1993)
that courts are not permitted to treat the Sentencing Commission’s
commentary as merely “persuasive” authority).

                                          10
     Case 2:16-cr-00174-MLCF-DEK Document 99 Filed 02/18/21 Page 11 of 22



suggest that § 1B1.13 is at least helpful, non-binding authority

on what qualifies as extraordinary and compelling.                        See United

States v. Thompson, 984 F.3d 431, 433 (5th Cir. 2021)(noting that

the commentary to § 1B1.13 is “not dispositive” but “informs our

analysis” and expressly “opt[ing] not to weigh in on the split of

authority as to whether ... courts properly can invoke [§1B1.13’s]

catch-all    provision”);     see        also   United     States    v.     Byrd,    ---

Fed.Appx.     ---,    2021   WL   435105,        at   *2    (5th     Cir.     Feb.    8,

2021)(unpublished, per curiam)(the district court did not err

insofar as it consulted the definitions in § 1B1.13 as helpful,

non-binding     guidance);    see    also       United     States   v.    Rivas,     833

Fed.Appx. 556 (5th Cir. 2020)(“Though not dispositive, we are

guided in our analysis by the commentary for U.S. Sentencing

Guidelines § 1B1.13[.]”); see also United States v. Gonzalez, 819

Fed.Appx. 283, 284 (5th Cir. 2020)(per curiam)(finding no error

insofar as the district court “relied on its own judgment” in

denying prisoner motion; contrary to the defendant’s contention,

“there is no indication in the district court’s order that it

treated U.S.S.G. § 1B1.13 ‘as the dispositive boundary of what may

be   judicially      determined     to    be    extraordinary       and     compelling

reasons for a sentence reduction for medical reasons.’”); but see

United    States     v.   Bell,   823      Fed.Appx.       283,     284     (5th     Cir.

2020)(unpublished, per curiam)(denying motion to proceed IFP and

dismissing appeal as frivolous where Bell “failed to identify an

                                          11
     Case 2:16-cr-00174-MLCF-DEK Document 99 Filed 02/18/21 Page 12 of 22



extraordinary and compelling reason for compassionate release that

is ‘consistent with applicable policy statements issued by the

Sentencing Commission’”).


       Putting    aside   the   inconsistency     in    the    case    literature

concerning whether § 1B1.13 is a policy statement “applicable” to

inmate requests for sentence reductions (and if so whether the

policy statement is binding), the Court turns to consider whether

Ceasar has shown that extraordinary and compelling reasons warrant

relief.    Insofar as the Fifth Circuit directs that § 1B1.13 may be

helpful    to    the   task,    relevant   here, 11    the    policy    statement

indicates       that   “extraordinary      and   compelling      reasons”      are

presented if the defendant is


       (I) suffering from a serious medical condition,

       (II) suffering from a serious functional or cognitive
       impairment, or

       (III) experiencing deteriorating physical                or    mental
       health because of the aging process,

       that substantially diminishes the ability of the
       defendant to provide self-care within the environment of
       a correctional facility and from which he or she is not
       expected to recover.



11 It is undisputed that Comment Note 1(A)(i) is not implicated
insofar as Ceasar is not suffering from a terminal illness such as
“metastic solid-tumor cancer, amyotrophic lateral sclerosis (ALS),
end-stage organ disease, [or] advanced dementia.” Nor does Ceasar
invoke age or family circumstances that might qualify as
extraordinary or compelling circumstances. See U.S.S.G. § 1B1.13,
cmt. n.1(B)-(C).
                                      12
      Case 2:16-cr-00174-MLCF-DEK Document 99 Filed 02/18/21 Page 13 of 22



U.S.S.G. § 1B1.13, cmt. n.1(A)(ii). 12


                                          C.


        The government (haltingly) concedes that the policy statement

standard it urges the Court to apply to determine whether Ceasar

has    presented    extraordinary     and      compelling     reasons   for    early

release results in a finding that Ceasar has medical conditions

that constitute an extraordinary and compelling reason for a

sentence reduction.        Essentially, the government argues that an

inmate who has one of the conditions which the CDC identifies as

definitively placing that inmate at a greater risk for an adverse

outcome should he contract COVID-19 “suffers from a serious medical

condition ... that substantially diminishes the ability of the

defendant     to   provide    self-care        within   the   environment      of   a

correctional facility and from which he or she is not expected to

recover”     consistent      with   the    Sentencing       Commission’s      policy

statement.




12 Ceaser invokes neither the age nor family circumstances
components of the application note.     The application note also
confers on the BOP the authority to identify “other reasons” beyond
those set forth in the application note. See id., cmt. n.1(D).
The government submits that BOP retains sole authority to determine
any “other reasons” beyond those set forth in application note
1(A) through (C). As indicated, the government’s position that
the policy statement is binding clashes with the text of U.S.S.G.
§ 1B1.13, its application notes, and a growing consensus in the
case literature, as well as the Fifth Circuit’s limited
consideration, albeit in unpublished opinions or dicta.
                                          13
      Case 2:16-cr-00174-MLCF-DEK Document 99 Filed 02/18/21 Page 14 of 22



        It is undisputed that type II diabetes and obesity (body mass

index of 30 or higher) have been recognized by the CDC as being

health conditions with severe risk of complications from COVID-

19.       See    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-coditions.html             And, hypertension

and HIV are conditions that the CDC indicates “might” increase the

risk of severe illness.        See https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html


        The medical records show that 48-year-old Ceasar suffers from

type      II    diabetes,     hyperlipidemia       (high   cholesterol       and

triglycerides), hypertension, asymptomatic HIV, a history of colon

cancer that has been in remission since 2014, and as of January

2020, Ceasar’s body mass index of 30.2 qualifies him as obese.                As

the government points out, a few of these chronic conditions

predated his incarceration and were considered by the Court when

a below-guidelines sentence was imposed.            There is no dispute that

Ceasar’s       health   is   presently    stable   and   managed   by   medical

personnel at BOP, and that he receives treatment and necessary

medication for his chronic conditions (diabetes, hypertension,

hyperlipidemia, HIV, and pain).


        Ceasar submits that his various health conditions, some of

which appear on the CDC list of conditions that place a person at

an increased risk of severe illness from COVID-19 and others which

                                         14
     Case 2:16-cr-00174-MLCF-DEK Document 99 Filed 02/18/21 Page 15 of 22



appear on a list of conditions that “might” increase the risk of

severe illness, qualify as extraordinary and compelling reasons

supporting early release from prison.            The government counters

that an inmate who has a condition which the CDC indicates “might”

increase the risk of severe illness falls short of presenting an

“extraordinary and compelling reason” for compassionate release

under the statute and U.S.S.G. § 1B1.13. 13              But the government

nevertheless concedes that Ceasar’s type II diabetes and obesity

are recognized by the CDC to be conditions that place Ceasar at an

increased risk of severe illness from COVID-19 and, therefore,

Ceasar demonstrates an extraordinary and compelling circumstance

that    “passes   the   eligibility    threshold    as    defined   by   the”

sentencing guideline. 14




13 The government also argues that insofar as Ceasar’s request for
a sentence reduction based on health conditions that the CDC does
not recognize as increasing the risk of severe COVID-19
complications, “his motion is tantamount to a generalized concern
about the threat of COVID-19 and should be denied.” To be sure,
generalized concerns about the virus are insufficient to trigger
eligibility for relief. But Ceasar and two of his several chronic
health conditions meet even the government’s more stringent
extraordinary and compelling circumstances test.
14 More than once in its briefing, the government unqualifiedly

suggests that Ceasar’s type II diabetes (and obesity, although the
government would prefer more updated documentation on Ceasar’s
precise body mass index) technically qualify as extraordinary and
compelling reasons warranting a sentence reduction under the
government’s    (albeit,  hyper-technical)   conception   of   and
assumption that the “applicable” Sentencing Guideline applies:
“during the COVID-19 pandemic, an inmate who presents one of the
risk factors on that [CDC] list, as confirmed by medical records,
and who is not expected to recover from that condition, presents
                                      15
   Case 2:16-cr-00174-MLCF-DEK Document 99 Filed 02/18/21 Page 16 of 22



     Because    the   Court    agrees      with   the   government    that   the

applicable § 3553(a) factors weigh against Ceasar’s release, the

Court   declines      to    attempt     to    reconcile      the   government’s

dichotomous arguments on eligibility and assumes for the sake of

argument that cumulating Ceasar’s chronic health conditions --

some that might ... and two that do ... present a severe risk of

complications   from       COVID-19   --     qualify    as   extraordinary   and

compelling circumstances supporting a sentence reduction. 15




an extraordinary and compelling reason allowing compassionate
release under the statute and guideline policy statement”,
Rec.Doc. 95 at p. 14; an inmate who presents one of the risk
factors on the CDC list presents “’a serious physical or medical
condition ... that substantially diminishes the ability of the
defendant to provide self-care within the environment of a
correctional facility and from which he or she is not expected to
recover,’ U.S.S.G. § 1B1.13 cmt.n.1(A)(ii)(I), in that the
inmate’s ability to provide self-care against serious injury or
death as a result of COVID-19 is substantially diminished, within
the environment of a correctional facility, by the chronic
condition itself.” Rec.Doc. 95 at p.14. Even so, the government
then hedges on eligibility by suggesting that Ceasar is not
terminally ill and that his conditions do not prevent him from
providing self-care within his correctional facility given that
the conditions are controlled with medication, monitoring, and
counseling. It is certainly permissible for the government to
advance alternative arguments, but any persuasive appeal is lost
when diametrically opposed arguments are advanced, one of which
ostensibly defies general DOJ policy.
15 The Court is mindful that individuals with certain health

conditions are more vulnerable to adverse health effects if they
contract COVID-19. To be sure, the Centers for Disease Control
and Prevention advises that people with certain conditions, such
as chronic obstructive pulmonary disease, type II diabetes, and
obesity, are at an increased risk of severe illness from COVID-
19, and further cautions that people with certain other conditions,
including hypertension, might be at an increased risk for severe
illness from COVID-19.      Thus, COVID-19 is relevant to the
                                      16
      Case 2:16-cr-00174-MLCF-DEK Document 99 Filed 02/18/21 Page 17 of 22



                                             D.


        Even    if     the     Court    accepted      the     defendant’s      and     the

government’s (albeit half-hearted) submission that Ceasar’s myriad

health conditions, particularly those the CDC has indicated make

him    uniquely       susceptible      to    an   adverse    outcome    should    he    be

infected       with    COVID-19,       coupled     with     pandemic    conditions      at

Oakdale I, constitute extraordinary and compelling circumstances,

the     government      submits       that   consideration       of    the    applicable

section 3553(a) factors and the fact that Ceasar remains a danger

to the community weigh against early release.                    The Court agrees.


        The    compassionate      release         statute    directs    the    Court    to

consider the factors set forth in § 3553(a) to the extent they are

applicable. These factors include (1) the nature and circumstances

of    the     offense    and    the    history      and     characteristics      of    the

defendant; (2) the need for the sentence imposed to reflect the

seriousness of the offense, promote respect for the law, and

provide just punishment, as well as to afford adequate deterrence

and protect the public from further crimes of the defendant; (3)



compassionate-release analysis.    However, there is no magic
formula to achieve compassionate release: one does not “qualify”
for release during a pandemic by invoking a particular listed
health condition. The pandemic and the nature of the defendant’s
particular health condition and circumstances are part of the
extraordinary and compelling circumstance statutory calculus
guiding this Court’s discretion in determining eligibility for a
sentence reduction.
                                             17
     Case 2:16-cr-00174-MLCF-DEK Document 99 Filed 02/18/21 Page 18 of 22



the kinds of sentences available; (4) the kinds of sentence and

sentencing     range   established   for   the   applicable   category      of

offense or defendant; (5) any pertinent policy statement; (6) the

need to avoid unwarranted sentence disparities among defendants

with similar records; and (7) the need to provide restitution to

any victims of the offense. § 3553(a). 16


       Here, Ceasar has been assessed as having a “low” risk of

recidivism, but that risk is higher than the necessary “minimum”

risk for the BOP to release him early to home confinement; a risk

assessment based on the violent nature of one of the underlying

offenses. 17   Ceasar has served approximately half of his 120-month

sentence; a sentence that was well below the guideline range of

210-240 months. Each of Ceasar’s underlying offenses of conviction

are serious; in addition to the drug and economic offenses, one of

them is a violent offense.        Ceasar operated a pill mill in which

he as a doctor took advantage of vulnerable drug addicts for

personal gain and pleasure; inflicting serious harm on a community



16 Balancing the applicable factors falls within the Court’s
discretion and mere disagreement with how the factors are balanced
is insufficient to warrant relief on appeal.     United States v.
Chambliss, 948 F.3d 691, 694 (5th Cir. 2020).
17 Again invoking U.S.S.G. § 1B1.13 and its advisory notes, the

government also submits that Ceasar has failed to show that he is
not a danger to the safety of any other person or to the community
as provided in 18 U.S.C. § 3142(g).     See U.S.S.G. § 1B1.13(2).
Particularly considering the nature and circumstances of his
offenses, the Court agrees and observes that the factors set forth
in § 3142(g) are similar to those set forth in § 3553(a).
                                     18
   Case 2:16-cr-00174-MLCF-DEK Document 99 Filed 02/18/21 Page 19 of 22



he had pledged to serve.      And the threats he made to murder law

enforcement officers coupled with the corroborating number of

firearms seized from his home are particularly egregious.                 The

Court is reminded of the factual basis supporting the parties’

plea agreement, which stated that, on the morning of July 20, 2016,

Ceasar made repeated threats to kill law enforcement officers,

recorded during a telephone call with two confidential sources:


  •   “God help them I swear to God ... I have a fucking arsenal in
      there enough to supply a small militia, you know I collect
      guns, I swear to God if they come in there with a warrant I’m
      going to kill every single one of those sons of bitches.”

  •   “These motherfuckers are trying to fuck with doctors trying
      to help people, they’re not police, they are the scumbags ...
      they are pieces of garbage.    They weren’t smart enough to
      make it to be a real cop so they got ... to either narcotics
      and DEA which is a complete and utter failure and waste of
      time. No matter who they arrest ... they will never ever win
      the war on fucking drugs[.] But if they come into my fucking
      clinic they’re going to get a big surprise, because I’m going
      fucking kill them and send them home in a body bag[.] I’ll
      tell them that to their face. If you come into my fucking
      clinic, you’re going to get a bullet in your fucking skull.”

  •   “I am very serious... they won’t even be able to have an open
      casket funeral. There will be nothing left above the adam’s
      apple.”

  •   “if they come in being assholes, or the medical board, if
      they happen to fuck with me again, they are all going to die.
      Every single one of them.”

  •   “Fuck it. I’m going to do what I want and if and when they
      come they are going to get a big surprise because I’m not
      just your average doctor. I’m going to blow their fucking
      heads off.”

  •   “Only a complete and total worthless waste of oxygen piece of
      garbage human being would not only be a DEA agent. Period.

                                   19
   Case 2:16-cr-00174-MLCF-DEK Document 99 Filed 02/18/21 Page 20 of 22



      But to go after doctors when there are fucking drug dealers
      everywhere[.] That is why they deserve to die.”

  •   “And I’m not even sure if the time comes if I’m going to do
      it right there in the clinic or if I’m going to somehow break
      into the DEA office in that building by the lake and just
      fucking blow the place up but somehow a vast majority of the
      DEA agents in this area will lose their lives if they fuck
      with me.”

  •   “If they come and say we have too many Suboxone patients or
      anything like that or, you know, any kind of bullshit like
      that, then...New Orleans will be all over the national news
      again because of me.”

  •   [Apparently referring to the shooting death of three police
      officers in Baton Rouge a few days earlier, Ceasar stated:]
      “What I’ll do is make Baton Rouge look like a fucking
      kindergarten.”

Two days after these threats were made, law enforcement arrested

Ceasar; in executing a search warrant was executed at his house in

Uptown,   New       Orleans,   law   enforcement       recovered      33   firearms,

including a variety of rifles, revolvers, pistols, and shotguns.

The nature and circumstances of these offenses weighs heavily

against release.


      A sentence below 120 months, itself well below the guidelines,

would not reflect the seriousness of the offenses, promote respect

for the law, or provide just punishment, let alone afford adequate

deterrence or protect the public.               Ceasar’s serious and chronic

medical conditions, which appear to be well managed in prison, are

outweighed   by      the   danger    he   poses   to   public   safety      and   the

applicable      §    3553(a)   factors,        particularly     the    nature     and


                                          20
     Case 2:16-cr-00174-MLCF-DEK Document 99 Filed 02/18/21 Page 21 of 22



circumstances of Ceasar’s offenses, the need for his sentence to

reflect     the    seriousness    of    those       offenses,     provide   just

punishment, afford adequate deterrence, all of which weigh against

releasing     Ceasar   after     serving     half    of   a   below-guidelines

sentence.        Even in hindsight and considering Ceasar’s medical

vulnerabilities      and   post-sentencing      rehabilitation      efforts   in

prison,    the    sentence   imposed,      which    was   below   the   advisory

guidelines, remains sufficient but not greater than necessary to

achieve the purposes articulated in § 3553(a).                    Weighing the

applicable factors compels a finding that Ceasar’s motion seeking

a sentence reduction should be denied.


       Finally, insofar as Ceasar requests that the Court place him

on home confinement, the Court lacks authority to do so. 18




18That Ceasar has failed to carry his burden to show that he is
entitled to a sentence reduction renders academic the debate among
the parties concerning whether the Court technically has the
authority to order a prisoner’s release to home confinement. Only
if the Court had granted Ceasar’s motion seeking a sentence
reduction and imposed home confinement as a condition of supervised
release could the Court override BOP’s sole authority to designate
placement. See 18 U.S.C. §§ 3582(c)(1)(A), 3583(d), 3583(e)(2);
see also U.S.S.G. § 5F1.2. Otherwise, and generally speaking, the
Court lacks authority to simply order that Ceasar serve the
remainder of his custodial sentence on home confinement. See 18
U.S.C. § 3621(b)(BOP is authorized to designate placement but will
consider   sentencing   court’s   recommendation);   see   also   §
3582(c)(limiting the Court’s authority to modify or reduce a
sentence).   Whether Ceasar should be moved to home confinement is
BOP’s prerogative; the Attorney General has provided pandemic
guidance to BOP, which undertakes a screening process to determine
whether home confinement is warranted under all the relevant
                                       21
   Case 2:16-cr-00174-MLCF-DEK Document 99 Filed 02/18/21 Page 22 of 22



                                   ***


     Accordingly,    IT   IS   ORDERED:   that   the   defendant’s   motion

seeking compassionate release is DENIED.


                           New Orleans, Louisiana, February __, 2021


                                  _____________________________
                                       MARTIN L. C. FELDMAN
                                   UNITED STATES DISTRICT JUDGE




circumstances. As it must, the Court defers to the BOP
administrative process concerning requests for home confinement
due to COVID-19 concerns.
                                    22
